Exhibit 10.10

 

Prepared 09-21-05

 

MVB BANK, INC

Supplemental Life Insurance Agreement

 

--------------------------------------------------------------------------------

 

© 2005 Clark Consulting, Inc.

 

This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ considerably,
and this specimen is for general information only. It is not a form to be
signed, nor is it to be construed as legal advice. Failure to accurately
document your arrangement could result in significant losses, whether from
claims of those participating in the arrangement, from the heirs and
beneficiaries of participants, or from regulatory agencies such as the Internal
Revenue Service, the Department of Labor, or bank examiners. License is hereby
granted to your legal counsel to use these materials in documenting solely your
arrangement.

 

--------------------------------------------------------------------------------

 

MVB BANK, INC

SUPPLEMENTAL LIFE INSURANCE AGREEMENT

 

EFFECTIVE OCTOBER 3, 2005

 

IMPORTANT NOTICE ON SEC DISCLOSURES

 

On August 23, 2004, the Securities and Exchange Commission (SEC) adopted new
Form 8-K disclosure rules (see SEC Release Nos. 33-8400; 34-49424). In general,
if your bank is subject to SEC regulation, implementation of this or any other
executive or director compensation program may trigger the new rules, requiring
certain disclosures within FOUR DAYS of implementing the program. Consult with
your SEC attorney, if applicable, to determine your responsibilities under the
new disclosure rules.



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

THIS SUPPLEMENTAL LIFE INSURANCE AGREEMENT (the “Agreement”) is adopted this 3rd
day of October, 2005, by and between MVB BANK, INC, a state-chartered commercial
bank located in Fairmont, West Virginia (the “Corporation”), and SUSAN L. MAUCK
(the “Executive”).

 

The purpose of this Agreement is to retain and reward the Executive, by dividing
the death proceeds of certain life insurance policies which are owned by the
Corporation on the life of the Executive with the designated beneficiary of the
Executive. The Corporation will pay the life insurance premiums from its general
assets.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following terms shall have the meanings
specified:

 

1.1 “Corporation’s Interest” means the benefit set forth in Section 2.1.

 

1.2 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Corporation as from time to time
constituted.

 

1.5 “Change in Control” means:

 

  1. The acquisition by any “Person” of beneficial ownership of twenty percent
(20%) or more of the then outstanding shares of common stock of the Corporation;

 

  2. Individuals who constitute the Corporation’s Board of Directors on the date
of this Agreement (the “Incumbent Board”) cease to constitute a majority of the
Board, provided that any director whose nomination was approved by a vote of at
least two-thirds of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, but excluding any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Corporation
(as such terms are used in Rule 14a-11 promulgated under the Securities Exchange
Act of 1934 (the “Exchange Act”));

 

  3. Approval by the shareholders of the Corporation of a reorganization,
merger, share exchange or consolidation (a “Reorganization”), provided that
shareholder approval of a Reorganization will not constitute a Change in Control
if, upon consummation of the Reorganization, each of the following conditions is
satisfied:

 

  a. more than 60% of the then outstanding shares of common stock of the

 

1



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

       corporation resulting from the Reorganization is beneficially owned by
all or substantially all of the former shareholders of the Corporation in
substantially the same proportions as their ownership existed in the Corporation
immediately prior to the Reorganization;

 

  b. no Person beneficially owns 20% or more of either (a) the then outstanding
shares of common stock of the corporation resulting from the transaction or
(b) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

 

  c. at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

 

  4. Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation, or of the sale or other disposition of all or
substantially all of the assets of the Corporation.

 

  5. For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Exchange Act, other than
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any affiliated company, and “beneficial ownership” has meaning
given the term in Rule 13d-3 under the Exchange Act.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.7 “Disability” means the Executive’s ability to receive disability benefits
under the Corporation’s short and long-term disability programs. Should such
disability programs be discontinued by the Corporation prior to the Executive’s
Normal Retirement Age then, for purposes of this Agreement “Disability” means
the Executive’s inability to perform his or her duties with the Corporation on a
full time basis for one hundred eighty (180) consecutive days or a total of at
least two hundred forty (240) days in any twelve month period as a result of the
Executive’s incapacity due to physical or mental illness (as determined by an
independent physician selected by the Corporation’s Board of Directors.)

 

1.8 “Executive’s Interest” means the benefit set forth in Section 2.2.

 

1.9 “Insurer” means the insurance company issuing the Policy on the life of the
Executive.

 

1.10 “Net Death Proceeds” means the total death proceeds of the Policy minus the
greater of (i) the cash surrender value or (ii) the aggregate premiums paid by
the Corporation.

 

1.11 “Normal Retirement Age” means the Executive attaining age 62.

 

1.12 “Plan Administrator” means the plan administrator described in Article 12.

 

1.13 “Policy” or “Policies” means the individual insurance policy or policies
adopted by the Corporation for purposes of insuring the Executive’s life under
this Agreement.

 

2



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

1.14 “Separation from Service” means that the Executive’s service, as an
employee and independent contractor, to the Corporation and any member of a
controlled group as defined in Section 414 of the Code to which the Corporation
belongs, has terminated for any reason, other than by reason of a leave of
absence approved by the Corporation or the death of the Executive.

 

Article 2

Policy Ownership/Interests

 

2.1 Corporation’s Interest. The Corporation shall own the Policies and shall
have the right to exercise all incidents of ownership and, subject to Article 4,
the Corporation may terminate a Policy without the consent of the Executive. The
Corporation shall be the beneficiary of the remaining death proceeds of the
Policies after the Executive’s Interest is determined according to Section 2.2
below.

 

2.2 Executive’s Interest. The Executive, or the Executive’s assignee, shall have
the right to designate the Beneficiary of an amount of death proceeds as
specified in Section 2.2.1 or 2.2.2. The Executive shall also have the right to
elect and change settlement options with respect to the Executive’s Interest by
providing written notice to the Corporation and the Insurer.

 

  2.2.1 Death Prior to Separation from Service. If the Executive dies while
employed by the Corporation, the Executive’s Beneficiary shall be entitled to a
benefit equal to One Hundred Thousand Dollars ($100,000), provided that such
benefit shall not exceed the Net Death Proceeds.

 

  2.2.2 Death After Separation from Service. If, pursuant to Article 3, the
Executive has a Vested Insurance Benefit at the date of death, the Executive’s
Beneficiary shall be entitled to a benefit equal to One Hundred Thousand Dollars
($100,000), provided that such amount shall not exceed the Net Death Proceeds.
If the Executive has not achieved a Vested Insurance Benefit on the date of
death, the Beneficiary will not be entitled to a benefit under this Agreement.

 

Article 3

Vesting

 

3.1 Vested Insurance Benefit. The Executive shall have a Vested Insurance
Benefit equal to the amount specified in Section 2.2 as of the date the Policies
are issued at the earliest of the following events:

 

  3.1.1 Attainment of age sixty-two (62) while in the employ of the Corporation

 

  3.1.2 Separation from Service due to Disability;

 

  3.1.3 A Change of Control while employed by the Corporation; or

 

3



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

  3.1.4 Adoption, by the Board at its discretion, of a resolution entitling the
Executive to the Vested Insurance Benefit in Section 2.2 under circumstances not
otherwise addressed in this Section 3.1.

 

3.2 Forfeiture of Benefit. Notwithstanding the provisions of Section 3.1, the
Executive will forfeit his or her Vested Insurance Benefit if: (i) the Executive
violates any of the provisions detailed in Article 6; (ii) the Executive vested
pursuant to Section 3.1.2 and becomes gainfully employed by an entity other than
the Corporation; or (iii) the Executive provides written notice to the
Corporation declining further participation in the Agreement.

 

Article 4

Comparable Coverage

 

4.1 Insurance Policies. If the Executive has a Vested Insurance Benefit, the
Corporation may provide such benefit through the Policies purchased at the
commencement of this Agreement, or may provide comparable insurance coverage to
the Executive through whatever means the Corporation deems appropriate. If the
Executive waives or forfeits his or her right to the Vested Insurance Benefit,
the Corporation shall choose to cancel the Policy or Policies on the Executive,
or may continue such coverage and become the direct beneficiary of the entire
death proceeds.

 

4.2 Offer to Purchase. If the Corporation discontinues a Policy while the
Executive is employed by the Corporation at the date of discontinuance or while
the Executive has a Vested Insurance Benefit that has not been forfeited, the
Corporation shall give the Executive at least thirty (30) days to purchase such
Policy. The purchase price shall be the fair market value of the Policy, as
determined under Treasury Reg. §1.61-22(g)(2) or any subsequent applicable
authority. Such notification shall be in writing.

 

Article 5

Premiums and Imputed Income

 

5.1 Premium Payment. The Corporation shall pay all premiums due on all Policies.

 

5.2 Economic Benefit. The Corporation shall determine the economic benefit
attributable to the Executive based on the life insurance premium factor for the
Executive’s age multiplied by the aggregate death benefit payable to the
Beneficiary. The “life insurance premium factor” is the minimum factor
applicable under guidance published pursuant to Treasury Reg. §
1.61-22(d)(3)(ii) or any subsequent authority.

 

5.3 Imputed Income. The Corporation shall impute the economic benefit to the
Executive on an annual basis, by adding the economic benefit to the Executive’s
W-2, or if applicable, Form 1099.

 

4



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

Article 6

General Limitations

 

6.1 Excess Parachute or Golden Parachute Payment. If the payments and benefits
pursuant to this Agreement, either alone or together with other payments and
benefits which the Executive has the right to receive from the Corporation,
would constitute an “excess parachute payment” under Section 280G of the Code,
or would be a prohibited golden parachute payment pursuant to 12 C.F.R. §359.2
and for which the appropriate federal banking agency has not given written
consent to pay pursuant to 12 C.F.R. §359.4, the payments and benefits pursuant
to this Agreement shall be reduced, in the manner determined by the Executive in
the case of the application of Section 280G of the Code, by the amount, if any,
which is the minimum necessary to result in (i) no portion of the payments and
benefits under this Agreement being non-deductible to the Corporation pursuant
to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code, and (ii) no adverse consequence to the Corporation
under or pursuant to such banking regulations. All benefits payable under this
Agreement shall also be subject to limitations or prohibitions imposed by
subsequent changes or amendments to the cited laws and regulations except to the
extent that any benefits payable under this Agreement are grandfathered or
otherwise exempt or excluded from the change or amendment.

 

6.2 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Executive shall forfeit any right to a benefit under this
Agreement if the Corporation terminates the Executive’s employment for cause.
Termination of the Executive’s employment for “Cause” shall mean termination
because of personal dishonesty, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order or material breach of any
provision of the Agreement. For purposes of this paragraph, no act or failure to
act on the Executive’s part shall be considered “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Corporation.

 

6.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Executive’s rights in the Agreement shall terminate if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act
(“FDIA”).

 

6.4 Non-compete Provision. The Executive shall forfeit any rights and benefits
under this Agreement if following Normal Retirement Age, secures employment from
a competitor of the Corporation. For purposes of this Agreement, “Employment”
means performing services for a competitor for any form of compensation. The
definition of “Competitor” shall be defined by the Board of Directors of the
Corporation from time-to-time as necessary.

 

  6.4.1 Change in Control. The non-compete provision detailed in Section 6.4
hereof shall not be enforceable following a Change in Control.

 

6.5 Suicide or Misstatement. No benefits shall be payable if the Executive
commits suicide within two years after the date of this Agreement, or if the
insurance company denies

 

5



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

     coverage (i) for material misstatements of fact made by the Executive on
any application for life insurance purchased by the Corporation, or (ii) for any
other reason; provided, however that the Corporation shall evaluate the reason
for the denial, and upon advice of legal counsel and in its sole discretion,
consider judicially challenging any denial.

 

Article 7

Beneficiaries

 

7.1 Beneficiary. The Executive shall have the right, at any time, to designate a
Beneficiary(ies) to receive any benefits payable under the Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other
Agreement of the Corporation in which the Executive participates.

 

7.2 Beneficiary Designation; Change. The Executive shall designate a Beneficiary
by completing and signing the Beneficiary Designation Form, and delivering it to
the Corporation or its designated agent. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Corporation’s rules and procedures, as in
effect from time to time. Upon the acceptance by the Corporation of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Corporation shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the
Corporation prior to the Executive’s death.

 

7.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Corporation or its designated agent.

 

7.4 No Beneficiary Designation. If the Executive dies without a valid
designation of beneficiary, or if all designated Beneficiaries predecease the
Executive, then the Executive’s surviving spouse shall be the designated
Beneficiary. If the Executive has no surviving spouse, the benefits shall be
made payable to the personal representative of the Executive’s estate.

 

7.5 Facility of Payment. If the Corporation determines in its discretion that a
benefit is to be paid to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of that person’s property, the
Corporation may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Corporation may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Any payment of a benefit shall be a payment for the account of the
Executive and the Executive’s Beneficiary, as the case may be, and shall be a
complete discharge of any liability under the Agreement for such payment amount.

 

6



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

Article 8

Assignment

 

The Executive may irrevocably assign without consideration all of the
Executive’s Interest in this Agreement to any person, entity, or trust. In the
event the Executive shall transfer all of the Executive’s Interest, then all of
the Executive’s Interest in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in this Agreement.

 

Article 9

Insurer

 

The Insurer shall be bound only by the terms of its given Policy. The Insurer
shall not be bound by or deemed to have notice of the provisions of this
Agreement. The Insurer shall have the right to rely on the Corporation’s
representations with regard to any definitions, interpretations or Policy
interests as specified under this Agreement.

 

Article 10

Claims And Review Procedure

 

10.1 Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

  10.1.1 Initiation – Written Claim. The claimant initiates a claim by
submitting to the Corporation a written claim for the benefits.

 

  10.1.2 Timing of Corporation Response. The Corporation shall respond to such
claimant within 90 days after receiving the claim. If the Corporation determines
that special circumstances require additional time for processing the claim, the
Corporation can extend the response period by an additional 90 days by notifying
the claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Corporation expects to render
its decision.

 

  10.1.3 Notice of Decision. If the Corporation denies part or all of the claim,
the Corporation shall notify the claimant in writing of such denial. The
Corporation shall write the notification in a manner calculated to be understood
by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

  (d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

7



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

10.2 Review Procedure. If the Corporation denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the
Corporation of the denial, as follows:

 

  10.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Corporation’s notice of denial, must file
with the Corporation a written request for review.

 

  10.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Corporation shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  10.2.3 Considerations on Review. In considering the review, the Corporation
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

  10.2.4 Timing of Corporation’s Response. The Corporation shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Corporation determines that special circumstances require additional time
for processing the claim, the Corporation can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Corporation expects to render its decision.

 

  10.2.5 Notice of Decision. The Corporation shall notify the claimant in
writing of its decision on review. The Corporation shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

8



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

Article 11

Amendments And Termination

 

11.1 Non-Vested Insurance Benefit. Unless the Executive has a Vested Insurance
Benefit pursuant to Section 3.1, the Corporation may amend or terminate the
Agreement at any time, or may amend or terminate the Executive’s rights under
the Agreement at any time prior to the Executive’s death, by providing written
notice of such to the Executive. In the event that the Corporation decides to
maintain the Policy after termination of the Agreement, the Corporation shall be
the direct beneficiary of the entire death proceeds of the Policy.

 

11.2 Vested Insurance Benefit. If the Executive has a Vested Insurance Benefit,
the Corporation may amend or terminate the Agreement only if: (i) continuation
of the Agreement would cause significant financial harm to the Corporation,
(ii) the Executive agrees to such action, or (iii) the Corporation’s banking
regulator(s) issues a written directive to amend or terminate the Agreement.

 

Article 12

Administration

 

12.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or persons as
the Board may choose. The Plan Administrator shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with this Agreement.

 

12.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Corporation.

 

12.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

12.4 Indemnity of Plan Administrator. The Corporation shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

12.5 Information. To enable the Plan Administrator to perform its functions, the
Corporation shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the retirement,
Disability, death or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.

 

9



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

Article 13

Miscellaneous

 

13.1 Binding Effect. This Agreement shall bind the Executive and the
Corporation, their beneficiaries, survivors, executors, administrators and
transferees and any Beneficiary.

 

13.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Corporation, nor does it interfere with the Corporation’s right to discharge the
Executive. It also does not require the Executive to remain an Executive nor
interfere with the Executive’s right to terminate employment at any time.

 

13.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of West Virginia, except to the
extent preempted by the laws of the United States of America.

 

13.4 Reorganization. The Corporation shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Corporation
under this Agreement. Upon the occurrence of such event, the term “Corporation”
as used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

13.5 Notice. Any notice or filing required or permitted to be given to the
Corporation under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

   

MVB Bank, Inc.

       

301 Virginia Avenue

       

Fairmont, WV 26554-2777

   

 

     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark or the receipt
for registration or certification.

 

     Any notice or filing required or permitted to be given to the Executive
under this Agreement shall be sufficient if in writing and hand-delivered, or
sent by mail, to the last known address of the Executive.

 

13.6 Entire Agreement. This Agreement, along with the Executive’s Beneficiary
Designation Form, constitutes the entire agreement between the Corporation and
the Executive as to the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

 

10



--------------------------------------------------------------------------------

MVB BANK, INC

Supplemental Life Insurance Agreement

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated above.

 

EXECUTIVE:   CORPORATION MVB BANK, INC

/s/ Susan L. Mauck

--------------------------------------------------------------------------------

  By  

/s/ James R. Martin

--------------------------------------------------------------------------------

Susan L. Mauck

  Title   President

 

11